DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-7 of U.S. Application No. 15/992308 filed on 09/29/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed09/29/2021. Claims 1-3, & 5-7 are presently amended and claim 8 is cancelled. Claims 1-7 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. Applicant argues prior art does not disclose the limitations “to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant, the processor is further configured to transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and the processor is further configured to execute the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support”. Applicant further argues “The combination of Wang et al. and Lind et al/ nevertheless does not disclose, teach, or suggest: to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant, the processor is further configured to transition from the first driving support to the second driving support in a 
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2017/0171375A1 (“Kamata”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6-7 recites the limitation "the first operation".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-2, 6-7 recites the limitation "the second operation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the car".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0171375A1 (“Kamata”), in view of US 2015/0283998A1 (“Lind”).
As per claim 1 Kamata discloses
A vehicle control system comprising:
a processor configured to (see at least Kamata, para. [0021]: The computing device 14 may have a processor 103 for controlling overall operation of the device 14 and its associated components, including RAM 105, ROM 107, an input/output module or human-machine interface (HMI) 109, and computer-readable storage or memory 115.):  
execute a first driving support in a first control degree (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.);
execute an autonomous driving of a vehicle based on a second driving support in a second control degree or a third driving support in a third control degree (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. );
receive an operation by an occupant of the vehicle (see at least Kamata, para. [0026]: The interface 109 may incorporate and implement a voice recognition routine, allowing the control system to present automation level information and selection options through a speaker, and to receive driver input through a microphone. & para. [0066]: In addition, the driver may at any time select a lower level of automation using the display or voice command.);
determine whether or not a driving operation element for an occupant of the vehicle to manually drive the vehicle is being operated by the occupant (see at least Kamata, para. [0039]: The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice. The system can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.); and
output information indicating that the first driving support, the second driving support, and the third driving support can be started (see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. para. [0039]: An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.),
wherein 
the first driving support executes control including speed control based on inter-vehicle distance between the vehicle and a preceding traveling vehicle of or steering control for maintaining a lane (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
the second driving support is a higher degree of control to the vehicle than the first driving support, and requests the occupant to monitor surroundings (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. ), 
the third driving support is a higher degree of control to the vehicle than the second driving support, and does not request the occupant to monitor surroundings (see at least Kamata, para. [0041]: Level 4 Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip. Such a design anticipates that the driver will provide destination or navigation input, but is not expected to be available for control at any time during the trip. This includes both occupied and unoccupied vehicles. By design, safe operation rests solely on the automated vehicle system.),
the processor is further configured to enable that the first driving support to be started based on the first operation of the occupant (see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. & para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
Kamata does not explicitly disclose
to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant,
the processor is further configured to transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and

Lind teaches
to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant (see at least Lind, para. [0049]: The enabling switches have been described above. The system for performing the method may comprise at least one additional switch, e.g. a button. The additional switch may have at least two states, wherein a first state corresponds to activation and a second state corresponds to deactivation. The states may correspond to physical positions of the button: the button being physically pressed corresponding to activated, and physically un-pressed corresponding to deactivated. The function of the additional switch may be related to one of the above-mentioned enabling switches for the autonomous driving mode and/or the partly autonomous driving mode. The additional switch may comprise a “+”-switch for increasing a set speed of the active driving mode, a “−”-switch for decreasing a set speed of the active driving mode, a “resume”-switch for resuming a previous setting and/or a “0”-switch for deactivating the active driving mode. The active driving mode is the driving mode being utilized at that moment.)
the processor is further configured to transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant (see at least Lind, para. [0080]: The method may include that a transition to the partly autonomous driving mode or to the autonomous driving mode is performed only if a speed of the vehicle is equal to or below a predefined speed. The level of the predefined speed may be selected based on type of driving mode, road conditions, traffic conditions, weather conditions, time of the day etc.), and
the processor is further configured to execute the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support (see at least Lind, para. [0013-0015]: The partly autonomous driving mode may also be referred to as semi-autonomous driving. In the partly autonomous driving mode, the vehicle may autonomously perform some actions, e.g. keeping a suitable distance to the vehicle ahead, while the driver performs other actions, e.g. overtaking another vehicle when appropriate. An example of a partly autonomous driving mode is Traffic Jam Assist, TJA. A TJA system helps the driver to follow a lead vehicle, i.e. another vehicle being in front of the vehicle hosting the TJA system. The TJA system controls speed of the host vehicle, distance to the lead vehicle and also steers into the direction of the lead vehicle as long as it remains in the lane. For speeds up to a second predetermined speed level, which is lower than the first predetermined speed level, TJA can be fully automated under certain conditions. This function is called A-TJA, Automated Traffic Jam Assist. A-TJA may be used when there is a lead vehicle and is an example of an autonomous driving mode.  para. [0018-0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings of the processor is further configured to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant the processor is further configured to transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not 

As per claim 2 Kamata does not explicitly disclose
wherein the processor is further configured to output information indicating that a start of the first driving support is possible in a case where the first operation is received,
the output information indicating that the start of the first driving support is possible includes information for guiding the second operation of the occupant for starting the first driving support.
Lind teaches
wherein the processor is further configured to output information indicating that a start of the first driving support is possible in a case where the first operation is received (see at least Lind, para. [0074]: A transition (vi) from the PAD mode to the MD mode is performed by de-activating the PAD mode by braking, steering, selecting deactivation and/or by disabling the PAD mode.),
the output information indicating that the start of the first driving support is possible includes information for guiding the second operation of the occupant for starting the first driving support (see at least Lind, para. [0076]: The action of releasing the steering wheel lock in (ii) and/or (iv) may comprise (a) disabling the autonomous driving mode or selecting deactivation, and within a predefined time interval performing at least one action selected from holding the steering wheel, activating a confirmation Switch and/or performing a normal driving action, the normal driving action comprising to brake, steer and/or accelerate, or(b) performing a firm driving action, the firm driving action comprising to brake, steer and/or accelerate, the firm driving action being harder than the normal driving action, e.g. by pressing a pedal harder or turning the steering wheel more quickly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings of the processor is further configured to output information indicating that a start of the first driving support is possible in a case where the first operation is received, the output information indicating that the start of the first driving support is possible includes information for guiding the second operation of the occupant for starting the first driving support of Lind in order to avoid or mitigate the consequences of a collision (see at least Lind, para. [0027]).

As per Claim 3 Kamata discloses
wherein the processor is further configured to output the output information indicating that the start of the first driving support is possible in a case where an execution of the first switch operation is received (see at least Kamata, para. [0048]: The menu 50 is also interactive. By touching an illuminated level of automation other than the current level, a driver may select that level of automation. The vehicle control system will then implement the selected automation level. For example, if the current vehicle automation level is “1” but the HMI display shows that level “2” is available, the driver may select level '2' by touching the appropriate portion of menu 50. The driver may select either a lower level or a higher level of automation than the current level, as long as the chosen level of automation is currently available.).

As per claim 6 Kamata discloses
A vehicle control method using an in-vehicle computer, 
comprising:  
execute a first driving support in a first control degree (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.);
execute an autonomous driving of a vehicle based on a second driving support in a second control degree or a third driving support in a third control degree (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. );
receive an operation by an occupant of the vehicle (see at least Kamata, para. [0026]: The interface 109 may incorporate and implement a voice recognition routine, allowing the control system to present automation level information and selection options through a speaker, and to receive driver input through a microphone. & para. [0066]: In addition, the driver may at any time select a lower level of automation using the display or voice command.);
(see at least Kamata, para. [0039]: The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice. The system can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.); and
outputting information indicating that the first driving support, the second driving support, and the third driving support can be started (see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. para. [0039]: An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.),

the first driving support executes control including speed control based on inter-vehicle distance between the vehicle and a preceding traveling vehicle of or steering control for maintaining a lane (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
the second driving support is a higher degree of control to the vehicle than the first driving support, and requests the occupant to monitor surroundings (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. ), 
the third driving support is a higher degree of control to the vehicle than the second driving support, and does not request the occupant to monitor surroundings (see at least Kamata, para. [0041]: Level 4 Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip. Such a design anticipates that the driver will provide destination or navigation input, but is not expected to be available for control at any time during the trip. This includes both occupied and unoccupied vehicles. By design, safe operation rests solely on the automated vehicle system.),
see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. & para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
Kamata does not explicitly disclose
to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant,
transitioning from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and
executing the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support.
Lind teaches
(see at least Lind, para. [0049]: The enabling switches have been described above. The system for performing the method may comprise at least one additional switch, e.g. a button. The additional switch may have at least two states, wherein a first state corresponds to activation and a second state corresponds to deactivation. The states may correspond to physical positions of the button: the button being physically pressed corresponding to activated, and physically un-pressed corresponding to deactivated. The function of the additional switch may be related to one of the above-mentioned enabling switches for the autonomous driving mode and/or the partly autonomous driving mode. The additional switch may comprise a “+”-switch for increasing a set speed of the active driving mode, a “−”-switch for decreasing a set speed of the active driving mode, a “resume”-switch for resuming a previous setting and/or a “0”-switch for deactivating the active driving mode. The active driving mode is the driving mode being utilized at that moment.)
transitioning from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant (see at least Lind, para. [0080]: The method may include that a transition to the partly autonomous driving mode or to the autonomous driving mode is performed only if a speed of the vehicle is equal to or below a predefined speed. The level of the predefined speed may be selected based on type of driving mode, road conditions, traffic conditions, weather conditions, time of the day etc.), and
executing the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support (see at least Lind, para. [0013-0015]: The partly autonomous driving mode may also be referred to as semi-autonomous driving. In the partly autonomous driving mode, the vehicle may autonomously perform some actions, e.g. keeping a Suit able distance to the vehicle ahead, while the driver performs other actions, e.g. overtaking another vehicle when appropriate. An example of a partly autonomous driving mode is Traffic Jam Assist, TJA. A TJA system helps the driver to follow a lead vehicle, i.e. another vehicle being in front of the vehicle hosting the TJA system. The TJA system controls speed of the host vehicle, distance to the lead vehicle and also steers into the direction of the lead vehicle as long as it remains in the lane. For speeds up to a second predetermined speed level, which is lower than the first predetermined speed level, TJA can be fully automated under certain conditions. This function is called A-TJA, Automated Traffic Jam Assist. A-TJA may be used when there is a lead vehicle and is an example of an autonomous driving mode.  para. [0018-0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings of to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant transitioning from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and executing the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support of Lind in order to avoid or mitigate the consequences of a collision (see at least Lind, para. [0027]).

As per claim 7 Kamata discloses
 (see at least Kamata, para. [0039]: one or more electronic control units (ECUS) (not shown). The particular ECU (s) that are chosen to perform data fusion can be based on an amount of resources (e. g. , processing power and / or memory) available to the one or more ECUs, and can be dynamically shifted between ECUs and/or components within an ECU (since an ECU can contain more than one processor) to optimize performance.):  
execute a first driving support in a first control degree (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.);
execute an autonomous driving of a vehicle based on a second driving support in a second control degree or a third driving support in a third control degree (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. );
receive an operation by an occupant of the vehicle (see at least Kamata, para. [0026]: The interface 109 may incorporate and implement a voice recognition routine, allowing the control system to present automation level information and selection options through a speaker, and to receive driver input through a microphone. & para. [0066]: In addition, the driver may at any time select a lower level of automation using the display or voice command.);
determine whether or not a driving operation element for an occupant of the vehicle to manually drive the vehicle is being operated by the occupant (see at least Kamata, para. [0039]: The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice. The system can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.); and
outputting information indicating that the first driving support, the second driving support, and the third driving support can be started (see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. para. [0039]: An example of combined functions enabling a Level 2 system is adaptive cruise control in combination with lane centering. The major distinction between level 1 and level 2 is that, at level 2 in the specific operating conditions for which the system is designed, an automated operating mode is enabled Such that the driver is disengaged from physically operating the vehicle by having his or her hands off the steering wheel AND foot off pedal at the same time.),
wherein 
the first driving support executes control including speed control based on inter-vehicle distance between the vehicle and a preceding traveling vehicle of or steering control for maintaining a lane (see at least Kamata, para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
the second driving support is a higher degree of control to the vehicle than the first driving support, and requests the occupant to monitor surroundings (see at least Kamata, para. [0040]: Level 3 Limited Self-Driving Automation: Vehicles at this level of automation enable the driver to cede full control of all safety-critical functions under certain traffic or environmental conditions and in those conditions to rely heavily on the vehicle to monitor for changes in those conditions requiring transition back to driver control. The driver is expected to be available for occasional control, but with sufficiently comfortable transition time. ), 
the third driving support is a higher degree of control to the vehicle than the second driving support, and does not request the occupant to monitor surroundings (see at least Kamata, para. [0041]: Level 4 Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip. Such a design anticipates that the driver will provide destination or navigation input, but is not expected to be available for control at any time during the trip. This includes both occupied and unoccupied vehicles. By design, safe operation rests solely on the automated vehicle system.),
enable that the first driving support to be started based on the first operation of the occupant (see at least Kamata, para. [0014]: The system is also configured to inform the driver of all levels of automation currently available to the vehicle. The system is also configured to enable the driver to select, from the available levels of automation, a level of automation at which to operate the vehicle. The selected level of automation may be different from the level at which the vehicle currently operates. The system is also configured to notify the driver of any changes to the current automation level at which the vehicle is operating, and of any changes to the automation levels available to the vehicle. & para. [0039]: Level 2 Combined Function Automation: This level involves automation of at least two primary control functions designed to work in unison to relieve the driver of control of those functions. Vehicles at this level of automation can utilize shared authority when the driver cedes active primary control in certain limited driving situations. The driver is still responsible for monitoring the roadway and safe operation and is expected to be available for control at all times and on short notice.),
Kamata does not explicitly disclose
to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant,
transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and

Lind teaches
to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant (see at least Lind, para. [0049]: The enabling switches have been described above. The system for performing the method may comprise at least one additional switch, e.g. a button. The additional switch may have at least two states, wherein a first state corresponds to activation and a second state corresponds to deactivation. The states may correspond to physical positions of the button: the button being physically pressed corresponding to activated, and physically un-pressed corresponding to deactivated. The function of the additional switch may be related to one of the above-mentioned enabling switches for the autonomous driving mode and/or the partly autonomous driving mode. The additional switch may comprise a “+”-switch for increasing a set speed of the active driving mode, a “−”-switch for decreasing a set speed of the active driving mode, a “resume”-switch for resuming a previous setting and/or a “0”-switch for deactivating the active driving mode. The active driving mode is the driving mode being utilized at that moment.)
transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant (see at least Lind, para. [0080]: The method may include that a transition to the partly autonomous driving mode or to the autonomous driving mode is performed only if a speed of the vehicle is equal to or below a predefined speed. The level of the predefined speed may be selected based on type of driving mode, road conditions, traffic conditions, weather conditions, time of the day etc.), and
execute the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed of the vehicle after executing the second driving support (see at least Lind, para. [0013-0015]: The partly autonomous driving mode may also be referred to as semi-autonomous driving. In the partly autonomous driving mode, the vehicle may autonomously perform some actions, e.g. keeping a Suit able distance to the vehicle ahead, while the driver performs other actions, e.g. overtaking another vehicle when appropriate. An example of a partly autonomous driving mode is Traffic Jam Assist, TJA. A TJA system helps the driver to follow a lead vehicle, i.e. another vehicle being in front of the vehicle hosting the TJA system. The TJA system controls speed of the host vehicle, distance to the lead vehicle and also steers into the direction of the lead vehicle as long as it remains in the lane. For speeds up to a second predetermined speed level, which is lower than the first predetermined speed level, TJA can be fully automated under certain conditions. This function is called A-TJA, Automated Traffic Jam Assist. A-TJA may be used when there is a lead vehicle and is an example of an autonomous driving mode.  para. [0018-0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings of to execute the first driving support from a state in which the start of the first driving support is possible based on a second operation of the occupant transition from the first driving support to the second driving support in a case that the first driving support is being executed and the driving operation element is not being operated by the occupant, and execute the third driving support based on a distance between the vehicle and the preceding traveling vehicle and a traveling speed .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata, in view of Lind, further in view of US 8352110B1 (“Szybalski”).
As per claim 4 Kamata does not explicitly disclose
wherein the processor is further configured to: 
permit manual driving of the vehicle by the occupant, and 
set a state in which the occupant does not utilize the information for guiding the operation of the occupant.
However Szybalski discloses
wherein the processor is further configured to (see at least Szybalski, col. 6 line 18-33: In one example, computer 110 may be an autonomous driving computing system capable of communicating with a vehicle's internal computer such as computer 160. Computer 160 may be configured similarly to computer 110, for example, including a processor 170, memory 172, instructions 174, and data 176.): 
permit manual driving of the vehicle by the occupant (see at least Szybalski, col. 8 line 18-22: If the passenger identifies an emergency situation, the passenger may take control of the vehicle immediately. For example, passenger 290 may see an obstacle which computer 110 has not identified, such as a bicyclist or road construction. Without first disarming computer 110, passenger 290 may grip the steering wheel to return computer 110 to "ready mode" as shown in FIG. 9. The impact of passenger 290's hand or hands on steering wheel 210 may be received by the various touch sensitive input apparatuses 140 of steering wheel 210. Computer 110 may receive this information, determine that the passenger would like to take control, and return to ready mode. This allows the user to feel confident that he or she may take control of vehicle 101 instantaneously.), and 
set a state in which the occupant does not utilize the information for guiding the operation of the occupant (see at least Szybalski, col. 7 line 48-67: Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings of permit manual driving of the vehicle by the occupant, and set a state in which the occupant does not utilize the information for guiding the operation of the occupant of Szybalski in order to determine whether the passenger is ready or able to relinquish or regain control (see at least Szybalski, col. 8 lines 45-47).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata, in view of Lind, in view of Szybalski, further in view of JP2016028927A (“Yoshito”).
As per Claim 5 Kamata does not explicitly disclose 

permit a manual driving of the vehicle by the occupant 
start the second driving support of the vehicle in a case where the occupant does not manual drive the vehicle after the second operation is executed by the occupant.
However Szybalski teaches 
permit a manual driving of the vehicle by the occupant (see at least Szybalski, col. 8 lines 18-22: If the passenger identifies an emergency situation, the passenger may take control of the vehicle immediately. For example, passenger 290 may see an obstacle which computer 110 has not identified, such as a bicyclist or road construction. Without first disarming computer 110, passenger 290 may grip the steering wheel to return computer 110 to "ready mode" as shown in FIG. 9. The impact of passenger 290's hand or hands on steering wheel 210 may be received by the various touch sensitive input apparatuses 140 of steering wheel 210. Computer 110 may receive this information, determine that the passenger would like to take control, and return to ready mode. This allows the user to feel confident that he or she may take control of vehicle 101 instantaneously.)
 start the second driving support of the vehicle in a case where the occupant does not manual drive the vehicle (see at least Szybalski, col. 7 lines 48-67: Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata to incorporate the teachings permit a manual driving of the vehicle by the occupant and start the second driving support of the vehicle in a case where the occupant does not manual drive the vehicle of Szybalski in order to determine whether the passenger is ready or able to relinquish or regain control (see at least Szybalski, col. 8 lines 45-47).
Yoshito teaches 
the processor starts the driving support of the vehicle in a case where the occupant does not manual drive the vehicle after the second operation is executed by the occupant (see at least Yoshito, para. [0015]: The navigation device 1 is connected to an in-vehicle camera 19 and various sensors installed on a vehicle on which the navigation device 1 is mounted via an in-vehicle network such as CAN. Furthermore, the vehicle control ECU 20 that performs various controls on the vehicle on which the navigation device 1 is mounted is also connected so as to be capable of bidirectional communication. Various operation buttons 21 mounted on the vehicle such as an automatic driving switch and an automatic driving start button are also connected. & para. [0038]: the CPU 41 determines whether or not an operation for switching the traveling mode of the vehicle from the manual driving to the traveling by the automatic driving control is performed in a state where the vehicle travels in the automatic driving section. Specifically, it is determined whether or not the automatic driving start button is turned on while the vehicle 05-11-2019 13 travels in the automatic driving section. Here, the automatic operation start button is arranged on an instrument panel or the like, and is switched ON and OFF every time the user presses it. When the vehicle is turned on in the state where the vehicle travels in the automatic driving section, the automatic driving control is started. On the other hand, when the vehicle is turned off during execution of the automatic driving control, the automatic driving control is performed even during the driving of the automatic driving section. Ends and switches to manual operation. & para. [0039]: If it is determined that an operation for switching the driving mode of the vehicle from the manual driving to the driving by the automatic driving control is performed (S5: YES), the process proceeds to S6. And migrate. In contrast, when the vehicle is traveling outside the automatic driving section, or when it is determined that an operation for switching the traveling mode of the vehicle from manual driving to traveling by automatic driving control is not performed (S5: NO), the driving support processing program is terminated without switching the driving mode of the vehicle to automatic driving control.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified Kamata to incorporate the teachings of starts the driving support of the vehicle in a case where the occupant does not manual drive the vehicle after the second operation is executed by the occupant of Yoshito in order to reduce the burden of the driving operation by the user and perform the traveling correctly by the automatic driving control (see at least Yoshito, para. [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668